Citation Nr: 0600549	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease, also claimed as secondary to nicotine dependence and 
secondary to exposure to welding fumes. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as secondary to 
nicotine dependence and secondary to exposure to welding 
fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.L.

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
November 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied service connection for residuals 
of cigarette smoking.  In September 1998, the RO denied 
service connection for coronary artery disease (claimed as 
residuals of smoking in service) and for COPD secondary to 
nicotine addition.  The veteran testified before the Board 
via videoconference from the RO in July 2000.  The Board 
remanded this case in November 2000.

Two Veterans Law Judges of the Board (VLJ's) have held 
hearings with regard to the three issues in this appeal.  
Therefore, a panel of three VLJ's will decide this appeal.  
See 38 C.F.R. § 20.707 (2005).  

The veteran's claims for service connection for coronary 
artery disease and COPD are addressed in the remand that 
follows this decision.

The Board is also issuing a separate decision on the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a neurological 
disability.  




FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  Objective evidence does not show that any nicotine 
dependence was incurred in or aggravated during the veteran's 
service.


CONCLUSION OF LAW

Nicotine dependence was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1130 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005); VAOPGCPREC 19-97 (May 13, 1997), 62 
Fed. Reg. 37954 (1997); VAOPGCPREC 2-93 (Jan. 13, 1993), 58 
Fed. Reg. 42756 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 1997 and 
January 2001; a rating decisions in March 1998 and September 
1998; a statement of the case in October 1998; and a 
supplemental statement of the case in July 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d) (2005).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran contends that he started smoking in service, that 
he smoked several packs of cigarettes per day in service, and 
that this matured into nicotine dependence.  He further 
contends that he developed coronary artery disease (with a 
resulting myocardial infarction in 1989), as well as COPD, 
because of the smoking arising from his nicotine dependence.

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. 
§ 3.300(a) (2005).  The law states:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

38 U.S.C.A. § 1103(a).  This prohibition applies only to 
claims filed after June 9, 1998.  Because the veteran's claim 
was received prior to this date (in November 1997), the 
statute does not apply in his case, and prior opinions of 
VA's General Counsel permitting service connection under 
certain circumstances due to in-service tobacco use apply.

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93 (Jan. 13, 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions:  (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).

In a May 5, 1997, VA memorandum to VA's General Counsel, the 
VA Under Secretary of Health affirmed that nicotine 
dependence may be considered a disease for VA benefit 
purposes.

The veteran's service medical records do not mention any 
respiratory or cardiovascular problems or any nicotine 
dependence.  There is only one episode of a viral upper 
respiratory infection in September 1960.  At separation, the 
veteran's heart and his lungs and chest were normal on 
examination.  No nicotine dependence was noted at the 
veteran's service separation examination.

Additionally, the veteran did not voice any respiratory or 
cardiovascular complaints on VA examination in March 1961, 
and examination of those systems was normal.  No nicotine 
dependence was noted as that examination.

A private doctor's medical records from the 1950s through the 
1980s (as well as a summary prepared by that doctor in July 
1994) indicate that he treated the veteran for respiratory 
infections in 1957, that is, prior to service.  He also 
treated the veteran for various colds and episodes of sore 
throats after service.  

The veteran suffered a myocardial infarction in May 1989, 
which necessitated coronary artery bypass graft surgery.

Records from the veteran's 1989 myocardial infarction and 
thereafter indicate that the veteran had been smoking one to 
two packs of cigarettes daily for 30 years, until May 1989, 
when he quit smoking.  Subsequent VA records document 
numerous hospitalizations and treatment for coronary artery 
disease.

The veteran's wife wrote in March 1998 that the veteran had 
been smoking when they first met during Christmas holidays in 
1959.  

The veteran testified at a July 1998 RO hearing that he had 
in fact used tobacco products prior to service.  
Specifically, he stated: "Oh, yeah.  I think we all did 
[i.e., use tobacco products prior to service], but - but I 
hadn't - hadn't took up the habit.  I mean, you know, I guess 
we all smoked."  He clarified that he only smoked on 
occasion, indicating that he "took drags off of 
cigarettes."  On further questioning, he alleged that he 
"really began smoking when [he] got in service there."  

A private general practitioner, Gilbert C. Evans, M.D., wrote 
in January 2000 that the incidence of myocardial infarction 
is greater in people who have smoked cigarettes than in 
people who have not.  He also wrote that "the incidence of 
bronchitis, emphysema, and lung cancer is greater in persons 
who have inhaled noxious fumes from cigarettes or other 
combustibles such as occur during welding objects covered 
with lead based paint in a closed environment on board a 
ship."  He opined that the veteran's "tremor is related to 
his genetic sensitivity to the stressor.  (Lead Fumes)"  He 
noted that some stressors cause lung cancer while some 
stressors cause neurological damage.  He concluded that, "it 
is plausible that his myocardial infarction and tremor are a 
consequence of his Naval Service because the majority of his 
life was spent in an open environment of clean fresh air."  

Dr. Evans again wrote in October 2000 that "[t]he stress of 
military service caused [the veteran] to acquire an addiction 
to nicotine by inhaling cigarette smoke.  This and other 
noxious fumes he inhaled while welding contributed to his 
coronary artery disease and Chronic Obstructive pulmonary 
disease."  

On VA arteries, veins, and miscellaneous examination in 
September 2001, the examining doctor recounted the veteran's 
account of having started to smoke in boot camp in service in 
1959 and of having continued to smoke until his 1989 heart 
attack.  The doctor also noted a history of COPD for 10 to 15 
years.  A pulmonary function test, however, showed mild 
restrictive disease, and a chest X-ray indicated that the 
lung fields were clear.  The impressions were previous 
nicotine dependence; COPD; and arteriosclerotic heart 
disease, status post-op coronary artery bypass graft in 1989.  
The doctor opined as follows:

In my opinion, the patient did have nicotine 
dependence from 1959 to 1989 and it is as likely 
as not that this started in the service, and it is 
at least as likely as not that the Veteran's 
smoking, which started during the service, 
contributed to his coronary artery disease and 
chronic obstructive lung disease as smoking is a 
known risk factor for both of these conditions.

Recent VA medical records reflect treatment from 2001 to 2003 
for coronary artery disease and hypertension.  He underwent 
cardiac catheterization in October 2001.  In November 2002, 
he underwent cardiac catheterization after complaints of 
recent angina, as well as exertional shortness of breath over 
the past year.  The following month, he underwent additional 
coronary artery bypass graft surgery.  A chest X-ray revealed 
pleural effusion and atelectatic change.

There are very few recent reports of pulmonary or respiratory 
problems.  Indeed, in October 2001, after catheterization, 
the veteran tolerated pulmonary function testing without 
difficulty.  

VA medical records from 2001 to 2003 reflect treatment for 
chronic nasal congestion, chronic dry cough, pneumonia, 
bronchitis, and chronic rhinitis (primarily described as 
allergic rhinitis, with one indication that it was non-
allergic rhinitis).  In December 2001, he was treated for 
acute upper respiratory infection and sinusitis.  In January 
2002, he reported that sinus problems had started several 
weeks earlier after dental work.  For allergies, he had tried 
Flonase, without relief, and was using a nasal inhaler with 
Atrovent in late 2002.    

The most significant problem with the veteran's claims is 
that the evidence does not establish that he developed a 
nicotine dependence during his brief period of active 
service.  Despite the opinion of a VA doctor finding that 
nicotine dependence began in service, the veteran has also 
provided a smoking history that actually pre-dates his active 
service.  Thus, the medical opinions finding that nicotine 
dependence began during service, relied on a faulty premise:  
specifically, that the veteran's smoking began in service.  
In any event, the Board notes that a medical opinion based 
upon a subjective history provided by the veteran need not be 
accepted by the Board.  See Boggs v. West, 11 Vet. App. 334 
(1998) (VA medical opinion was not probative where it was 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence); Swann v. Brown, 5 
Vet. App. 229 (1993) (Board not bound to accept opinions of 
two doctors who made diagnoses of post-traumatic stress 
disorder almost 20 years following appellant's separation 
from service and who necessarily relied on history as related 
by appellant because their "diagnoses can be no better than 
the facts alleged by appellant"); see also Black v. Brown, 5 
Vet. App. 177 (1993) (medical evidence was inadequate where 
medical opinions were general conclusions based on history 
furnished by appellant and on unsupported clinical evidence).

The Board notes that there is no further need for examination 
to determine if he developed nicotine dependence during 
service because the evidence of record is unable to 
definitively establish whether the veteran incurred nicotine 
dependence during his service.  Any opinions finding such can 
be based only on subjective history provided by the veteran.  
In the absence of contemporary medical evidence, the actual 
date of the start of any nicotine dependence remains mere 
conjecture.

VA will provide an examination in a disability compensation 
case where "it is necessary to decide the claim."  
38 C.F.R. § 3.159(c)(4) (2005).  Such a medical examination 
or medical opinion "is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim," but the evidence of 
record (1) "[c]ontains competent lay or medical evidence of 
a current disability or recurrent symptoms of a disability"; 
(2) "[e]stablishes that the veteran suffered an event, 
injury or disease in service" or has a disease subject to 
certain regulatory presumptions; and (3) "[i]ndicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability."  Ibid.  

The evidence on this issue is adequate.  The service medical 
records do not refer to any smoking problems or addiction; 
the 1961 VA examination does not refer to any smoking 
problems or addiction; and a private doctors' medical 
treatment records from the 1960s through the 1980s do not 
refer to any smoking problems or addiction.  Also, the only 
medical evidence regarding the development of a claimed 
nicotine dependence during service was prepared more than 40 
years after service, and it was based on a subjective history 
provided by the veteran and a questionable factual basis.

The existence of a true diagnosis of nicotine dependence is 
also in question.  Certainly, there is no evidence to suggest 
that the veteran currently smokes or has smoked since his 
heart attack in 1989.  But even up to that point, there is no 
competent psychiatric diagnosis of nicotine dependence.  The 
only such diagnosis was in the September 2001 VA examination 
and was based on a subjective history provided by the 
veteran.

Furthermore, the evidence of record does not establish that 
smoking started in service.  The veteran's own insistence 
that he "took up the habit" only after boot camp in service 
is specifically rebutted by his own testimony in 1998 that he 
actually started smoking prior to service.  With 
contradictory evidence of record, any attempt to place the 
start of any nicotine dependence now, many years later, would 
amount to mere conjecture.

Thus, the veteran's case does not present several of the 
requisite elements (inadequacy of record, current disability, 
or event, injury, or disease suffered in service) that would 
necessitate a VA examination or opinion under 38 C.F.R. 
§ 3.159(c)(4).

In sum, the weight of the competent evidence does not 
demonstrate that the veteran suffered or suffers from a 
nicotine dependence that was first incurred or aggravated by 
his active service.  As the preponderance of the evidence s 
against this claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for nicotine dependence is denied.


REMAND

The veteran has claimed service connection for COPD and 
coronary artery disease as a result of exposure to welding 
fumes while in service.  A private medical opinion attempts 
to relate those conditions to noxious fumes that the veteran 
inhaled while welding.  It is unclear whether COPD or some 
other respiratory disorder is currently present.

The Board feels that a VA examination is necessary in order 
to determine what current respiratory disability or 
disabilities are present and to provide an opinion as to 
whether it is as likely as not that any current respiratory 
disability or coronary artery disease can be related to the 
inhalation of noxious fumes while welding in service.



Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for VA 
respiratory and cardiovascular 
examinations.  The claims folders should 
be available to and should be reviewed by 
the examiner(s) in conjunction with the 
examination(s) and that review should be 
noted in the examination report(s).  The 
respiratory examiner should provide a 
diagnosis of any respiratory disorders 
currently present.  The respiratory 
examiner should state whether it is at 
least as likely as not that any current 
respiratory disorder is the result of 
exposure to and inhalation of noxious 
fumes while welding during service.  The 
cardiovascular examiner should state 
whether it is at least as likely as not 
that any coronary artery disease is the 
result of exposure to and inhalation of 
noxious fumes while welding during 
service.

2.  Thereafter, review the claims for 
service connection for COPD and coronary 
artery disease.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond before the case is returned to the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	MARK W. GREENSTREET	MICHAEL D. LYON
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


	                         
__________________________________________
	HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


